    Case 1:17-cv-01407-CFC-SRF Document 539 Filed 10/10/19 Page 1 of 4 PageID #: 41629


                                                                                                      WILMINGTON
                                                                                                     RODNEY SQUARE

                                                                                                         NEW YORK
                                                                                                 ROCKEFELLER CENTER


                                                October 10, 2019
         BY E-FILE AND HAND DELIVERY                      CONFIDENTIAL – FILED UNDER SEAL
         The Honorable Colm F. Connolly                   CONTAINS
                                                          REDACTED PLAINTIFFS’
                                                                   - PUBLIC VERSION
         United States District Court of Delaware         CONFIDENTIAL INFORMATION
         844 North King Street
         Wilmington, DE 19801
                Re: Genentech, Inc. v. Amgen Inc., C.A. No.: 17-1407-CFC (Consolidated)

         Amgen respectfully asks the Court to grant the relief requested below.

                 I.       Motion to Compel Date for Production of Unredacted Pfizer Bevacizumab
         Biosimilar License Agreement and Related Negotiations. About three weeks ago, Genentech
         and Pfizer settled a litigation that accused Pfizer’s bevacizumab biosimilar product of infringing,
         among other things, the same patents asserted against Amgen here, entering a license that is
         responsive to Amgen’s longstanding discovery requests. As a result, the agreement—the only
         Genentech license to a bevacizumab biosimilar—and associated negotiations are relevant to
         damages and Genentech’s claim for injunctive relief in this case. See, e.g., ResQNet.com, Inc. v.
         Lansa, Inc., 594 F.3d 860, 872 (Fed. Cir. 2010) (for determination of damages, “the most reliable
         license in this record” was a settlement agreement, and the “district court may also consider the
         panoply of ‘events and facts that occurred [after the hypothetical negotiation] and that could not
         have been known to or predicted by the hypothesized negotiators.’”).1 The communications, for
         example, could provide evidence of factors the parties would have considered in a hypothetical
         negotiation to determine the reasonable royalty under 35 U.S.C. § 284, and rebut Genentech’s
         irreparable harm arguments. Id.; see also High Tech Med. Instrumentation, Inc. v. New Image
         Indus., Inc., 49 F.3d 1551, 1556 (Fed. Cir. 1995) (Evidence of an offered license “suggests that
         any injury suffered [] would be compensable in damages assessed as part of the final judgment in
         the case.”); Ex. 1, Req. 75-76 at 1-2 (Genentech requesting Amgen’s communications regarding
         licensing). Genentech and Pfizer have imposed unreasonable conditions for the production.

         First, Genentech and Pfizer are delaying production of the documents. They have not agreed to
         produce communications regarding the license or even identify a date certain by which the
         agreement itself will be provided. Ex. 2, ¶1 at 2-1. With fact discovery closed and expert
         discovery looming, Amgen cannot continue to wait indefinitely. Amgen respectfully requests
         that the Court compel production within one week of its order on this motion.

         Second, Genentech and Pfizer stated that they intend to redact ex-US information from the
         documents—a condition the Court should reject. Id. Genentech has conceded the relevance of

         1
           See also Tyco Healthcare Grp. LP v. E-Z-EM, Inc., 2010 WL 774878, at *2 (E.D. Tex. Mar. 2,
         2010) (“in light of the admissibility and importance of prior related settlement agreements,
         ResQNet suggests that the underlying negotiations are relevant to the calculation of a reasonable
         royalty using the hypothetical negotiation damages model.”); cf. In re MSTG, Inc., 675 F.3d
         1337, 1348 (Fed. Cir. 2012) (affirming order compelling production of settlement negotiations).
25355810.1
                     Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                          P   302.571.6600     F   302.571.1253      YoungConaway.com
    Case 1:17-cv-01407-CFC-SRF Document 539 Filed 10/10/19 Page 2 of 4 PageID #: 41630

         The Honorable Colm F. Connolly
         Page 2
         the ex-US information by moving (successfully) to compel certain ex-US financial information
         from Amgen. See Ex. 3 (Mar. 12, 2019 Hr’g 62:12-63:20) at 3-3. Moreover, shielding the ex-
         US information from the license will prevent Amgen from understanding the full consideration
         exchanged between the parties.

         Third, Genentech and Pfizer improperly seek to re-litigate that license agreements should be
         produced on an outside counsel only basis in contravention of the Court’s May 16 and 29, 2019
         orders (D.I. 387) compelling production of the Genentech/Pfizer Herceptin agreement under the
         terms of the Protective Order. Not only is this inconsistent with the Court’s orders, but it is also
         inconsistent with Pfizer’s action of publicly announcing the launch date of its bevacizumab
         biosimilar2. The Court should require production under the existing Protective Order (D.I. 206).

                 II.     Motion to Compel Unredacted Versions of Genentech’s Herceptin Litigation
         License Agreements. Similarly, Genentech has refused to produce unredacted versions of the
         Herceptin litigation settlement agreements. At the May 16, 2019 hearing and in the associated
         order (D.I. 387), the Court granted Amgen’s motion to compel Genentech’s license agreements
         from the Herceptin litigations, making clear that “[w]hile Genentech may redact the agreed-upon
         launch dates and confidential terms that are not relevant to the consideration for the licenses,
         Genentech may not redact any other terms of the licensing and/or settlement agreements that
         have any relevance to the value placed upon any of the patents implicated therein, including . . .
         any other consideration identified in the agreements.” D.I. 387, at 2. Genentech, in response,
         produced redacted versions shielding nearly every term related to consideration. See Ex. 4, at,
         e.g., 4-68 through 4-70 (identifying only                          , but redacting other terms,
         including staggered launch timing, which may bear on the value placed on the license); Ex. 5, at
         5-56 through 5-59 (same); Ex. 6, at 6-7 through 6-9 (same).3 Despite the Court’s caution to
         Genentech about the consequences of its redactions (Ex. 8 (May 16, 2019 Hr’g 49:9-23) at 8-3,
         Genentech continues to prejudice Amgen by withholding discoverable information (including
         launch timing) that is now relevant to damages and the availability of injunctive relief, including
         Genentech’s claim for a permanent injunction based on the asserted patents. The Court should
         compel production of unredacted versions of Genentech’s Herceptin license agreements.

                III.     Re-Production of 30(b)(6) Designee Regarding Genentech’s
                                               The antibody A4.6.1 was used to make the humanized
         antibody bevacizumab at issue in three asserted patents (the “Baca Patents”). Before the Baca
         Patents’ priority date,

                                                                           . Amgen sought discovery to test



         2
          https://www.centerforbiosimilars.com/news/pfizer-confirms-it-plans-to-launch-bevacizumab-
         biosimilar-on-december-31
         3
           The most recently-produced license,                        , is more properly redacted in line
         with D.I. 387, but still withholds ex-US consideration terms. Ex. 7, at 7-58, 7-60, 7-62
         (identifying US launch date and staggered launch consideration terms but redacting ex-US
         consideration provisions).
25355810.1

                                                          2
    Case 1:17-cv-01407-CFC-SRF Document 539 Filed 10/10/19 Page 3 of 4 PageID #: 41631

         The Honorable Colm F. Connolly
         Page 3
         that claim, including documents and testimony, because the public availability of A4.6.1 is
         relevant to Amgen’s invalidity defense. Ex. 9, at 9-1; Ex. 10 at 10-3.

         Despite its clear relevance, Genentech continues to impede Amgen’s ability to obtain this
         discovery. For example, only on September 11, 2019 did Genentech first identify a relevant
         witness, Napoleon Ferrara, and designated him under Rule 30(b)(6). Ex. 11 at 11-2. The next
         day, Genentech offered a date for Dr. Ferrara’s deposition less than one week later—representing
         that this was the only date available in September and that the witness had little availability in
         October, forcing Amgen to proceed with the deposition. See Ex. 12 at 12-1; Ex. 13 at 13-1.
         Without warning, the day before Dr. Ferrara’s deposition in San Diego and while Amgen’s
         counsel was in transit, Genentech produced hundreds of pages of relevant documents regarding
                               hindering Amgen’s ability to meaningfully prepare for the deposition. Ex.
         13 at 13-2. Yet, even that last minute production was deficient. At the deposition, Dr. Ferrara
         testified that he had reviewed documents regarding                             that had not been
         produced. Id. Despite being designated as Genentech’s corporate representative, the witness
         refused to testify regarding central aspects                   . Id. After the deposition,
         Genentech provided a supplemental interrogatory response and over 100 additional documents
         relevant to this issue. Genentech acknowledged during a meet and confer on October 7, 2019
         that its production is still incomplete with no concrete timetable for completion. Ex. 2, ¶2 at 2-1.
         Amgen therefore asked Genentech to produce another witness on this subject matter, but
         Genentech refused. It is indisputable that this information is relevant to the validity of the Baca
         Patents, and that Genentech has impeded discovery. Amgen respectfully asks the Court to
         compel a 30(b)(6) witness on                                                    within two weeks of
         its order, and a complete production of documents on this issue one week beforehand.

                IV.     Motion to Compel Documents Regarding Inventor Dr. Leonard Presta’s
         Development of a Prior Art Method                                             Dr. Presta, a named
         inventor on the Baca Patents, is also a co-author of a prior art reference describing a “stepwise
         humanization method” that Amgen contends renders obvious the Baca Patents. Ex. 14 (Excerpt
         of Supp. Resp. Genentech Interrog. No. 13 dated Sept. 20, 2019), at 14-3 through 14-5. At his
         deposition, Dr. Presta

                           E.g., Ex. 15 (Presta Tr. 151:16-153:11 (15-2 through 15-3), 157:11-161:20
         (15-5 through 15-9), 213:8-219:9 (15-11 through 15-17). In light of Dr. Presta’s testimony
                                                                                                       ,
         Amgen requested Dr. Presta’s documents                                             . See id. at
         162:2-22 (15-10). These discrete documents are highly relevant to Amgen’s invalidity
         arguments regarding the Baca Patents. Amgen, for example, should be able to discover the


                  Genentech refuses to produce these documents, and Amgen therefore asks the Court to
         compel their production within one week of its order on this motion.

                                                              Respectfully,
                                                              /s/ Melanie K. Sharp
                                                              Melanie K. Sharp (No. 2501)
         MKS:
25355810.1

                                                          3
    Case 1:17-cv-01407-CFC-SRF Document 539 Filed 10/10/19 Page 4 of 4 PageID #: 41632

         The Honorable Colm F. Connolly
         Page 4
         cc:   Michael P. Kelly, Esquire (by e-mail)
               Daniel M. Silver, Esquire (by e-mail)
               Alexandra M. Joyce, Esquire (by e-mail)




25355810.1

                                                     4
